Citation Nr: 1428680	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-47 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to in-service herbicide exposure.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral eye disability, including as secondary to diabetes mellitus.

4.  Entitlement to an initial rating in excess of 10 percent for tinea versicolor with onychomycosis and tinea axillaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for diabetes mellitus, peripheral neuropathy and bilateral eye disability and assigned an initial 10 percent disability rating for tinea versicolor with onychomycosis and tinea axillaris.  

In connection with his appeal the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that hearing is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to an initial rating in excess of 10 percent for tinea versicolor with onychomycosis and tinea axillaris is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and he was not exposed to herbicides during his active service.

2.  Diabetes mellitus was not present in service or for many years thereafter and is not related to the Veteran's active service.

3.  Bilateral lower extremity peripheral neuropathy was not present in service or for many years thereafter and is not related to the Veteran's active service.

4.  No disease or injury of the eyes was present in service or for many years thereafter, and no current eye disability is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Bilateral eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in September 2008 and February 2009, prior to the December 2008 and July 2009 rating actions under appeal.  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  The record reflects that all service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran also provided hearing testimony, the transcript of which is included in the record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Board acknowledges that the Veteran was not afforded a VA examination in response to the claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy, and eye disability.  As discussed below, there is no credible evidence of record indicating that the Veteran served in the Republic of Vietnam or was otherwise exposure to herbicides in service in order to afford him presumptive service connection.  In addition, there is no credible evidence of an in-service incurrence of diabetes, peripheral neuropathy or an eye disability.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claims, and no VA medical examination or opinion is warranted.  Accordingly, the Board will address the merits of the claims. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, type 2 diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that type 2 diabetes have become manifest to a degree of 10 percent or more at any time after service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Diabetes Mellitus

The Veteran's March 2008 claim for service connection for "diabetes mellitus and associated problems (eyes, lower extremities)" was based on the notion that the Veteran served in DaNang, Vietnam.  Thus, the basis for the claims is that the Veteran contends that his type 2 diabetes, which is shown in the medical evidence, was caused by his exposure to herbicides in service.  The Veteran's November 2008 statement suggests that the was assigned to "the U.S.S. Rupertus 851" when he was exposed to herbicides.  This statement suggests that his ship was docked off of the coast of DaNang and that he was sent ashore for supplies.  The Veteran indicated that he was unsure of the dates, but that it was between September 1972 and May 1973.  In a June 2009 statement, the Veteran suggested that he walked down the gangplank of the ship and returned to the ship via the gangplank, the entire trip taking approximately two hours.  He reported walking to DaNang and back.  The RO, via the National Personnel Records Center, did confirm the Veteran's service aboard the U.S.S. Rupertus (DD 851), but found no conclusive proof of in-country service.  In July 2009, the RO attempted to verify the Veteran's claims of in-country service with the U.S. Army and Joint Services Records Research Center (JSRRC).  The July 2009 response did not establish that the Veteran served in-country in Vietnam.  In particular, JSRRC confirmed that U.S. destroyers do not beach.  The U.S.S. Rupertus was also not shown to have anchored or moored in any port in the Republic of Vietnam during the relevant time frame, and there is no record of any personnel going ashore.  Based upon this evidence, the RO found that the Veteran's service in the Republic of Vietnam could not be verified.  Furthermore, the Veteran himself, at his May 2013 hearing, confirmed that while he was on a ship that was close enough to Vietnam that he could see it, he never went ashore.  It is unclear why earlier written statements by the Veteran suggested that he did.  In that the November 2008 and June 2009 Veteran statements are inconsistent with his hearing testimony, the Board finds the statements lack credibility and cannot be used as sufficient proof of in-country service in Vietnam..

No information available in any of the relevant records, to include service personnel records, JSRRC records, or NPRC records, place the Veteran on the ground in the Republic of Vietnam.  Despite the earlier statements, the Veteran confirmed this fact at his May 2013 hearing.  A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97, 62 Fed. Reg. 63604  (1997).  There must be proof that the Veteran's service involved duty or visitation in the Republic of Vietnam before the presumption of exposure to herbicides can be applied.  See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307 , 3.309; see also VAOPGCPREC 7-93; 59 Fed. Reg. 4752 (1994) ("service in Vietnam" does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace).  Furthermore, the Veteran's DD Form 214, provided by the NPRC, shows that he served in the United States Navy from April 1972 to November 1973.  His medals include the Combat Action Ribbon, National Defense Service Medal, and Vietnam Service Medal.  No service in the Republic of Vietnam is shown on his DD Form 214.  

The Board, therefore, finds that service connection for the Veteran's diabetes mellitus is not available presumptively based on herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In order for the herbicide exposure presumption to apply, the evidence must show presence in the Republic of Vietnam during the Vietnam Era.  There is no suggestion in the official records that he served in Vietnam.  Moreover, there is no evidence showing that he was otherwise exposed to herbicides. Presumptive service connection for herbicide exposed veterans, therefore, is not warranted.  

The Board also notes that the Veteran's post-service treatment records show that the Veteran was initially diagnosed with diabetes mellitus in January 2008.  In that this diagnosis was more than thirty years following the Veteran's November 1973 separation from active service and there is no other evidence suggesting the presence of diabetes mellitus within one year after the Veteran's discharge from service, presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases manifesting to a compensable degree within one year of service is also not warranted.

Despite these findings, when a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to diabetes.  In fact, the post-service evidence of record does not reflect a showing of elevated blood sugars and the eventual diagnosis of diabetes until January 2008, more than thirty years following separation from service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the Veteran does not assert that he experienced symptomatology related to diabetes mellitus during service, or any time prior to 2008.  Therefore, the evidence of record does not support a finding that the Veteran's diabetes was incurred in service.  Thus, service connection is also not warranted under 38 C.F.R. § 3.303.

Peripheral Neuropathy

The Veteran's claim for service connection for bilateral lower extremity peripheral neuropathy was based upon the notion that this disability was causally connected to his diabetes mellitus, which the Veteran claimed was due to in-service herbicide exposure.  As discussed above, the Veteran is found to not have been exposed to herbicides in service, and his diabetes mellitus was not found to be causally connected to his active service.  Thus, service connection for bilateral lower extremity peripheral neuropathy is not warranted under the theory that it is related to diabetes mellitus.  38 C.F.R. § 3.310.

Despite these findings, when a Veteran does not qualify for service connection on a secondary basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to any neurological complaints of the lower extremities.  Initial clinical treatment of diabetes in 2008 does not show peripheral neuropathy in existence at the time of diagnosis.  A February 2009 VA problem list does not include mention of any disorder of the lower extremities.  It was not until October 2009 when diabetes mellitus with neurological manifestations was noted in a VA clinical note.  While the specifics of these neurological manifestations were not noted, the Board recognizes October 2009 as the earliest potential date for any initial notation of bilateral lower extremity peripheral neuropathy.  This was more than thirty-five years following his separation from service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the Veteran does not assert that he experienced symptomatology related to peripheral neuropathy during service, or any time prior to 2009.  Therefore, the evidence of record does not support a finding that the Veteran's bilateral lower extremity peripheral neuropathy was incurred in service.  Thus, service connection is also not warranted for this condition under 38 C.F.R. § 3.303.

Bilateral Eye Disability

The Veteran's March 2008 claim suggests that he has a current eye disability related to his diabetes mellitus.  In the alternative, at his May 2013 hearing, the Veteran reported an incident in service during which his eyelids were damaged.  He reported that he was in a welding class and did not have safety glasses on and the ultra violet (UV) rays burned his eyes.  He reported that he saw a medical corpsman on the ship who gave him an eyewash.  He contends that he has experienced dry eye due to that incident in service.  

Initially, the Board recognizes that clinical records during the pendency of this claim show that the Veteran has diabetic retinopathy, as well as dry eye.  A February 2008 VA ophthalmology note shows an impression of diabetic retinopathy, dry eyes, and presbyopia.  A May 2010 optometry note shows ongoing dry eye, as well as vision impairment, but is otherwise devoid of evidence of eye disability.  

As to the extent to which the Veteran claims that his eye disability is related to diabetes mellitus, again, the Veteran is not found to have been exposed to herbicides in service, and his diabetes mellitus is not found to be causally connected to his active service.  Thus, service connection for an eye disability is not warranted under the theory that it is related to diabetes mellitus.  38 C.F.R. § 3.310.

Despite these findings, when a Veteran does not qualify for service connection on a secondary basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records fail to reveal any treatment related to his eyes.  While there are optometry evaluations of vision, these records do not include a notation of any damage to the Veteran's eyes.  There are no service treatment records to show that the Veteran was exposed to unprotected UV rays damaging his eyes, as he alleges.  There is no indication that the Veteran reported any symptoms related to an injury to his eyes at any time during service.  

Following service, the initial notation of diabetic retinopathy was in 2008, approximately thirty-five years after separation from active service.  Dry eye was also not noted for many years after service.  The Board observes that the report of a November 2004 examination related to a claim for aid and attendance benefits shows a listing of the Veteran's diagnoses, which does not include any diagnosis related to retinopathy or dry eye.  The initial report of dry eye is found in a September 2006 VA ophthalmology consultation report.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

At the September 2006 ophthalmology evaluation, the Veteran reported use of UV light without protection in his teens, but the clinician made no suggestion that any dry eye was causally connected to that incident.  The Veteran again reported to the ophthalmologist in August 2008 that he was exposed, unprotected, to UV rays while a teenager.  However, there is again no indication in the August 2008 report, or anywhere else in the record, that the Veteran has an eye disability causally connected to his active service.  While both retinopathy and dry eye are shown to exist, neither is shown to be causally connected to the Veteran's active service.  Therefore, the evidence of record does not support a finding that the Veteran's eye disability was incurred in service.  Service connection is not warranted under 38 C.F.R. § 3.303.

The Board has considered the Veteran's own statements and his belief that he injured his eyes during active service and that he has a current eye disability related to that reported in-service incurrence.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.

With regard to each of these claims, the Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, for the reasons explained above, the preponderance of the evidence is against the Veteran's claims, so that doctrine is not applicable.  The claims for service connection for diabetes mellitus, bilateral lower extremity peripheral neuropathy, and bilateral eye disability must be denied.


ORDER

Service connection for diabetes mellitus, including as due to in-service herbicide exposure, is denied.

Service connection for bilateral lower extremity peripheral neuropathy, including as secondary to diabetes mellitus, is denied.

Service connection for an eye disability, including as secondary to diabetes mellitus, is denied.



REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for an initial rating in excess of 10 percent for tinea versicolor with onychomycosis and tinea axillaris is decided.  

The Veteran was most recently afforded a VA examination in September 2010.  Several years have passed and, at the May 2013 hearing, the Veteran indicated that the skin condition at issue has increased in severity since the last VA examination.    Therefore, the Board finds that a remand to afford the Veteran a current VA examination is in order.

The Board also recognizes that the most recent VA outpatient treatment records in of record are dated in July 2010 from the Huntington VA Medical Center (VAMC).  On remand, relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to the Veteran's tinea versicolor with onychomycosis and tinea axillaris dating from July 2010 to the present, including records from the Huntington VAMC and any other VA healthcare facility from which the Veteran has received treatment since that time.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected tinea versicolor with onychomycosis and tinea axillaris.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


